exhibit1018image1.jpg [exhibit1018image1.jpg]


Exhibit 10.18




February 13, 2018




Bradley A. Kreger    
8106 Polo Crosse Avenue
Vineyard, California 95829


Dear Brad,


I am pleased to offer you a position with Fluidigm Corporation (the “Company”)
as a Senior Vice President, Product Operations, reporting directly to me. Other
terms of employment include:


Start Date: March 26, 2018


Compensation:
You will receive an initial salary of $13,541.67 per pay period. We are on a
semi-monthly pay schedule, with two pay periods per calendar month which
generally fall on the 15th and the last day of the month. This equates to a base
compensation of $325,000.00 on an annual basis, less deductions as required by
law, which will be paid in accordance with the Company’s normal payroll
procedures.


Bonus Target:
You will be eligible to participate in the Company’s Employee Bonus Plan.  The
bonus will be subject to achievement of performance objectives with the actual
bonus amount to be determined by the Company in its discretion.  To earn a
bonus, you must remain employed with the Company through the date bonuses are
actually paid.  Your bonus target is 42.5%


Equity Award:
We will recommend to our Board of Directors or one of its committees after
commencement of your employment with Fluidigm Corporation that you receive an
on-hire grant of 100,000 Stock Options and 50,000 Restricted Stock Units. Your
grant will be subject to the approval of the Board, or its committee, and is
subject to the terms of our equity incentive plan, and our policies governing
grants of equity incentive awards.


Benefits:
You are eligible to receive the Company’s standard benefits package which
currently includes medical, dental, vision, life and disability insurance
benefits. Benefits will be effective on your date of hire. Additional benefits,
as the Company may make generally available to its employees from time to time,
will be made available to you. You will be entitled to accrue up to 3 weeks paid
vacation each year and such paid holidays as the Company gives to its employees
generally, in accordance with company policies.


Workers’ Compensation Insurance:
The Company provides a comprehensive workers’ compensation insurance program at
no cost to employees. This program covers any injury or illness sustained in the
course of employment that requires medical, surgical or hospital treatment.
Insurance carrier: Preferred Employers Group - PO BOX 85838, San Diego, CA
92186, phone number (866) 472-9602.


Confidentiality and Company Policies:
It is important to protect our confidential information and proprietary
material. Therefore, as a condition of employment you will be required to sign
the Company’s standard At-Will Employment, Confidential Information, Invention
Assignment, And Arbitration Agreement.


Background and reference checks: This offer is contingent upon successfully
passing your background and reference checks.


Employment Authorization:
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship may be
terminated.







--------------------------------------------------------------------------------




Other:
This letter shall be interpreted under California law. You should be aware that
your employment with the Company is for no specified period and constitutes “at
will” employment. As a result, you are free to resign at any time, for any
reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause. In
addition, the Company may change your compensation, duties, assignments,
responsibilities, location of your position, or any other terms and conditions
of employment at any time, to adjust to the changing needs of our dynamic
Company.


In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes shall
be fully and finally resolved by binding arbitration conducted by the Judicial
Arbitration & Mediation Services (“JAMS”) in Santa Clara County California. The
current JAMS employment arbitration rules & procedures can be found at
http://www.jamsadr.com/rules-employment-arbitration/. The JAMS employment
arbitration rules & procedures may, however, be amended by JAMS.) You
acknowledge that you are waiving your right to a jury trial.


This offer expires on Feb 20, 2018, unless you accept prior to this date. To
indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below and return it in the envelope provided to
Rachael Papalia, Director of Talent Acquisition, 7000 Shoreline Court, Suite
100, South San Francisco, CA 94080. A copy is provided for your records.


This letter, along with the agreement relating to proprietary rights between you
and the Company, set forth the terms of your employment with the Company and
supersede any prior representations or agreements, whether written or oral. This
letter may not be modified or amended except by a written agreement, signed by
the Company and by you.


Our employees are committed to the success and growth of our business.  At
Fluidigm, we believe that our values are not just words on paper – they are a
statement of our character.  Fluidigmers should:  Win as a team; Work hard and
with passion; Be strong; Be aggressive; Do what you say you will do; Sweat the
details; and Keep learning.  We believe our values define who we are as a
company and as employees of Fluidigm.  We aspire to live by these values each
day and work hard to exhibit these traits because these are the things that are
worth believing. 


Brad, we look forward to you joining and being part of Fluidigm!  I am certain
we can build a great company together.
Sincerely,


/s/ Christopher Linthwaite


Christopher Linthwaite
President & Chief Executive Officer
Fluidigm Corporation


ACCEPTED AND AGREED TO:     








/s/ Bradley A. Kreger                        2/17/2018        
Bradley A. Kreger                        Date







